IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 366A10

                              Filed 27 September 2019

STATE OF NORTH CAROLINA

              v.
MICHAEL PATRICK RYAN


      Appeal pursuant to an order of this Court allowing review of an order granting

defendant’s motion for appropriate relief entered on 7 February 2017 by Judge W.

Erwin Spainhour in Superior Court, Gaston County. Heard in the Supreme Court on

27 August 2019.


      Joshua H. Stein, Attorney General, by Mary Carla Babb, Assistant Attorney
      General, for the State.

      William F. W. Massengale and Marilyn G. Ozer, for defendant-appellee.


      PER CURIAM.

      Justice ERVIN took no part in the consideration or decision of this case. The

remaining members of the Court are equally divided, with three members voting to

affirm and three members voting to reverse the decision of the Superior Court, Gaston

County. Accordingly, the decision of the Superior Court, Gaston County is left

undisturbed and stands without precedential value. See State v. Woodruff, 307 N.C.
264, 297 S.E.2d 382 (1982).

      AFFIRMED.